DETAILED ACTION

Applicant’s response received on 11/13/2020 has been entered. No claims have been amended. Claims 1-3, 8, 19-20, 25, 29, 32-33, 35-37, and 40-43 remain pending in this application. Of these, claim 33 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2020. Claims 1-3, 8, 19-20, 25, 29, 32, 35-37, and 40-43 are therefore currently under examination based on the elected invention of genetically engineered donor cells and the species of nucleic acids encoding ZSCAN10. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 103


As noted in the prior office action, the following claim interpretation of “young” iPSCs versus “old” iPSCs has been adopted based on the definitions provided in applicant’s specification: “young” iPSCs are derived from young donors such as young mice up to 5 days old, or young humans up to the age 16, whereas “old” iPSCs are derived from old donors such as mice more than 1.4 years in age or humans older than 50 years of age, see the specification on page 17. 
The applicant argues that Miller et al. does not teach the use of ZSCAN10 and further does not provide motivation to supplement somatic cells of aged donors prior to/during/ or after reprogramming with ZSCAN10. The applicant further argues that neither Wang et al. nor Snyder et al. cure these deficiencies because the secondary references do not provide any teaching, suggestion, or motivation to modify Miller to use ZSCAN10 to produce A-iPSCs with at least one of the claimed functional features. In addition, the applicant argues that claim 2 is separately patentable because the references do not teach the effects of ZSCAN10 on GSS or GPX2. Finally, the applicant argues that the applicant has made the “surprising” and “unexpected” finding that the expression of ZSCAN10 in iPSCs obtained from aged donors (A-iPSCs) significantly increases DNA damage response, apoptosis response, glucose metabolism, and genomic stability.
In response, the applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, for the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988). The examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the instant rejection, the primary reference Miller et al. was cited for teaching that somatic cells such as fibroblasts from aged donors exhibit certain age-associated features including shorter telomere length, decrease in mitochondrial fitness, increased expression of senescence markers, impaired DNA damage response, changes in nuclear morphology abnormalities and loss of heterochromatin markers (Miller et al., pages 2-4). Miller et al. tested fibroblasts from young human donors (age 11) and old human donors (ages 71-96) and compared various age-associated markers between the two, demonstrating that old donor fibroblasts exhibit measurable age-associated markers (Miller et al., page 4). Miller et al. then reprogrammed the young or old fibroblasts by transducing the fibroblasts with sendai viruses expressing Oct4, Sox2, Kilf4, and c-Myc resulting in the generation of iPSCs from both the young and old donor fibroblasts (Miller et al., page 4). Note that the use of these specific  reprogramming factors are part of the methods as claimed-see for example claim 29. Miller et al. then teaches that reprogramming of the old donor fibroblasts resulted in a loss of age-associated markers in the iPSCs, thus “re-setting” the phenotypic age of the old-iPSCs to resemble young fibroblasts or young iPSCs (Miller et al., pages 4 and 18- Figure 1). In particular, Miller et al. observed that the iPSCs derived from old fibroblasts (A-iPSCs) displayed minimal levels of DNA damage or mtROS, and further exhibited a loss of age-related marker expression, where DNA damage was measured by H2AX immunocytochemistry, and mtROS was measured by level of MitoSOX (Miller et al., page 18). Thus, Miller et al. clearly teaches that reprogramming “old” somatic cells to A-iPSCs results in iPSCs which resemble Y-iPSCs in at least DNA damage response and apoptosis response. 
While Miller et al. teaches to reprogram “old” fibroblasts to iPSCs by transducing the fibroblasts with vectors encoding several reprogramming factor, wherein the resulting old-iPSCs do not exhibit age-related markers and resemble young-iPSCs, applicant is correct that Miller et al. does not teach to further transduce the fibroblasts before or during reprogramming, or the A-iPSCs following reprogramming with a nucleic acid encoding ZSCAN10. Wang et al. supplements Miller et al. by teaching that Zfp206 (ZSCAN10) is expressed in early embryos and is associated with pluripotency and is a marker for pluripotent embryonic stem cells (ESCs) (Wang et al., pages 2174-2175). Wang et al. further teaches transducing cells with a vector encoding ZSCAN 10 and demonstrates that overexpression of ZSCAN10 in pluripotent stem cells maintains their pluripotency, and inhibits differentiation of pluripotent cells even in the presence of differentiation factors (Wang et al., pages 2178-2179). Snyder et al. further supplements Miller et al. and Wang et al. by teaching that ZNF206 (ZSCAN10) can play a role in reprogramming cells to a pluripotent state and demonstrates that overexpression of ZSCAN10 alone in PE cells transfected with a nucleic acid encoding ZSCAN10 can “dedifferentiate” the PE cells into cells which resemble ESCs (Snyder et al., paragraphs 168-170). Snyder et al. further teaches in vitro methods of maintaining the pluripotency of a pluripotent stem cell by introducing a retroviral vector encoding ZSCAN10 into the pluripotent cell wherein ZSCAN10 is expressed in the cells and maintains the expression of pluripotency markers, and in vitro methods of inducing expression of pluripotency markers present in a cultured differentiated cell comprising introducing into the cultured differentiated cell a retroviral vector comprising a nucleic acid encoding ZSCAN10 and expressing the ZSCAN10 polypeptide in the differentiated cells, wherein expression of said ZNF206 polypeptide induces expression of pluripotency markers in the cultured differentiated cell. Thus, Wang et al. and Snyder et al. provide substantial motivation to further express ZSCAN10 during reprogramming and after reprogramming of somatic cells to iPSCs since Snyder et al. teaches that ZSCAN10 can act as a reprogramming agent in somatic cells and both Wang et al. and Snyder et al. teach that ZSCAN10 expression can maintain pluripotency in dedifferentiated cells. 
Therefore, it is maintained that in view of the teachings of both Wang et al. and Snyder et al. that transduction of pluripotent cells with a vector encoding ZSCAN10 leading to the overexpression of ZSCAN10 results in maintenance of pluripotency, and the further teachings of Snyder et al. that transduction of differentiated cells with nucleic acid encoding ZSCAN10 can induce the dedifferentiation of the these cells and the expression of pluripotency markers, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of reprogramming old fibroblasts into old iPSCs resembling young iPSCs taught by Miller et al. by further introducing a nucleic acid encoding ZSCAN10 into cells either before, during, or after reprogramming with Oct4, Sox2, Kilf4, and c-Myc in order to either facilitate the reprogramming of the old fibroblasts into iPSCs which are phenotypically “young” and/or to maintain the pluripotency of the resulting iPSCs with a reasonable expectation of success. 
Regarding claim 2, it is noted that claim 2 recites that the method of claim 1 further comprises reducing GPX2 or GSS by supplementing with an effective amount of ZSCAN10 thereby rescuing one or more of DNA damage response, apoptosis, and genomic instability in the A-iPSC. Thus, claim 2 equates reduction in GPX2 or GSS with the rescue of DNA damage response or apoptosis response following reprogramming and expression of ZSCAN10. As discussed above, Miller teaches that reprogramming with Oct4, Sox2, Kilf4, and c-Myc reduces DNA damage response and apoptosis response in A-iPSC, and Wang et al. and Snyder et al. teaches that ZSCAN10 decreases expression of age related markers, functions to dedifferentiate cells, and maintain pluripotency such that the combined teachings of Miller, Wang, and Snyder provide a reasonable expectation that at least DNA damage response and apoptosis response will be reduced in reprogrammed A-iPSC cells contacted with ZSCAN10 as recited in claim 2. As Miller in view of Wang and Snyder teach correlated reduction of DNA damage response and apoptosis response in A-iPSCs reprogrammed with Oct4, Sox2, Kilf4, c-Myc, and ZSCAN, any further effects of these reprogramming agents on GSS or GPX2 expression in the A-iPSCs can be considered inherent to the method. Note that reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. 186 USPQ 80 (CCPA). As stated in MPEP 2112, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or  103."The inherent teaching of a prior art reference, a question of fact, arises both in the  context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983). Thus, applicant’s argument that claim 2 is separately patentable is not found persuasive. 
Finally, in regards to applicant’s arguments regarding “unexpected” or “surprising” finding that the expression of ZSCAN10 in iPSCS obtained from aged donors (A-iPSCs) significantly increases DNA damage response, apoptosis response, glucose metabolism, and genomic stability, it is first noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01(c). Furthermore, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). In the instant case, no Declaration has been provided. Further, the claims as written recite methods of providing ZSCAN10 to aged non-pluripotent cells prior to/during/or after reprogramming-where the reprogramming comprises the use of reprogramming factors Oct4, Sox2, Kilf4, and c-Myc- where the resulting A-iPSCs exhibit at least one response selected from the group of DNA damage response, apoptosis response, glucose metabolism, and genomic stability levels, which approximate those of Y-iPSCs. The phrase “at least one” indicates that the A-iPSCs need only exhibit one of these phenotypes to meet the claim limitations. As discussed above, Miller et al. teaches that reprogramming aged somatic cells using Oct4, Sox2, Kilf4, and c-Myc produces A-iPSCs which resemble young iPSCs in at least DNA damage response, where DNA damage was measured by H2AX immunocytochemistry, and apoptosis response. Wang et al. and Snyder et al., as discussed above, provide the requisite motivation to further express ZSCAN10 either during or after reprogramming in order to aid in dedifferentiation of somatic cells or the maintenance of pluripotency of the resulting iPSCs. As such, it is maintained that the skilled artisan would have had a reasonable expectation that reprogramming aged donor somatic cells with Oct4, Sox2, Kilf4, c-Myc, and ZSCAN10 would result in A-iPSCs with resemble Y-iPSCs in at least DNA damage response and apoptosis response. 

The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Miller et al. (2013) Cell Stem Cell., Vol. 13(6), 691-705, in view of Wang et al. (2007) Stem Cells, Vol. 25, 2173-2182, and U.S. Patent 8,071,378 (2011), hereafter referred to as Snyder et al., as applied to claims 1-3, 8, 19-20, 25, 29, 35-37, and 40-43 above, and further in view of Han et al. (2011) Antioxidants & Redox Signaling, Vol. 15 (7), 1799-1820, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant has provided arguments against both 103 rejections together. These arguments have been addressed in detail above and have not been found persuasive in overcoming the rejection. See above. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633